Case 1:18-cr-00224-TFH Document 20 Filed 02/08/19 Page 1 of 4

UNITED STA'l‘ES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA, )
‘ ) Criminal Numbcr: 1:18-cr-224-TFH

vs. )

)

AARON ALEXANDER, )
)

Defendant. )

)

FACTUAL BASIS FOR PLEA

Pursuant to Federal Rule of Criminal Procedure 11, the United States and the defendant,
AaRon ALEXANDER, stipulate and agree that the following facts fairly and accurately describe
the defendant’s conduct in the offense to which he is pleading guilty. These facts do not constitute
all of the facts known to the parties concerning the charged offenses and related conduct. This
statement is being submitted to demonstrate that sufficient facts exist to establish that the defendant
committed the offense to which he is pleading guilty. The defendant knowingly, voluntarily, and
truthfully admits the facts set forth below.

1. From in or about Manch 2015 to in or about June 2016, in the District of Columbia
and elsewhere, ALEXANDER knowingly devised, and intended to devise, a scheme and artifice
to defraud and to obtain money and property by means of materially false and fraudulent pretenses,
representationS, and promises

2. Throughout the scheme, ALEXANDER worked at the Offlce of Currency
Production of the U.S. Bureau of Engraving and Printing and served as treasurer of his agency’s
local chapter of the Federal Manager’s Association (FMA), Chapter 216. As treasurer of Chapter

216, ALEXANDER had signatory authority over the local chapter's bank account and was

Case 1:18-cr-OO224-TFH Document 20 Filed 02/08/19“» Page 2 of 4

responsible for paying the chapter’s quarterly dues to the national FMA organization Chapter
216’s bank account was funded by money withdrawn from its members’ pay.

3. ALBXANDER did not pay Chapter 216’s dues to the national FMA organization
for the period covering in or about April 2015 through in or about September 2016.

4. From in or about March 2015 to in or about June 2016, ALBXANDER defrauded
Chapter 216 of approximately $16,758-rnoney intended for Chapter 216 expenses and dues
payments-and used the money for his own personal expenses ALEXANDER obtained the
money by issuing checks to himself and making cash withdrawals As a result of ALEXANDER’s
then, by in or about June 2015, Chapter 216 did not have sufficient funds to pay its outstanding
dues and fees to the national FMA organization

5. ln furtherance of the scheme, ALBXANDER made materially false representations
to members of the national FMA organization concerning payment of Chapter 216’s quarterly
dues. For example, on or about November 18, 2015, in response to inquiries about Chapter 216’s
delinquent dues, ALBXANDER emailed an FMA official falsely claiming, “Our check came in
yesterday, I mailed the payment this morning. I apologize for the delay.” In fact, as
ALBXANDER knew, he did not mail payment to the national FMA organization and, due to his
prior withdrawals, Chapter 216 did not have sufficient funds to pay the delinquent dues. Instead,
that same day, ALBXANDER withdrew $200 cash from the Chapter 216' account for his own
personal use, followed by another $320 cash withdrawal for himself one day latcr.

6. As a result of ALEXANDER’s email to the FMA oiiicial, and other emails
ALBXANDER sent promising to satisfy Chapter 21'6’s v dues obligations, detection of

ALBXANDER’s fraudulent withdrawals was delayed. During this period of delay, ALBXANDER

Case 1:18-cr-00224-TFH Document 20 Filed 02/08/19`.' Page 3 of 4

was able to continue his scheme to defraud and obtain additional money which he used for his own
personal cxl:)cnscsl
?. ALEXANDER’s entail to the FMA official on or about November 18, 2015, was

sent from his work account in Washington, D.C. to the national FMA organization in Virginia.

ANNALOU TIROL

` ' =ctioV
By:

Anianda Vaughn
Trial Attorney
Public Inlcgl'ily Section
1400 New Yorlc Ave. NW
Washington, DC 20005
(202] 514-1412

   

 

__,

_________-'_‘_*

Cament 20 Filed 02/08/19 7 Page 4 of 4

‘.,.

‘N.

DEFENDANT’S ACCEPTANCE

de for the purpose of providing the Court with

The preceding statement is a summary, ina

' ’ n
a factual basis for my guilty plea to the charge against me. lt does not include all of the facts know

to me regarding this offense I make this statement knowingly and voluntarily and because 1 ain,

in fact, guilty of the crime charged No threats have been made to me nor am l under the influence
of anything that could impede my ability to understand this Factual Basis for Plea fully.
I have read every word of this Factual Basis for Plea or have had it read to me. Pursuant to

Federal Rule of Criminal Procedure 11, after consulting with my attorneys, I agree and stipulate

to this Factual Basis for Plea, and declare under penalty of perjury that it is true and correet. 7

Date: g ~.,?3 “~//°' /'j/' 1 ,////>
AaRon;A/lexaifie§‘-// (/
Defendant '/

ATTORNEY’S ACKNOWLEDGMENT
I have read this Factual Basis for Plea, and have reviewed it with my client fully I concur

. . , . .
in my client s desire to adopt and stipulate to this Factual Basis for Plea as true and accurate

Date: 1‘2-7~ 75 é\/
David Bos
Attorney or the Dcfendant

